RESOLUCIÓN
Examinada la Moción Urgente Solicitando Aclaración, presentada por la parte peticionaria, se declara “con lugar” y se autoriza la reinstalación de la Lie. Lillian A. Ramos Bahamundi al ejercicio de la abogacía y la notaría.

Notifíquese por telefax y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rebollo López no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo